[Cite as In re R.L.H., 2014-Ohio-3411.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 100327




                                          IN RE: R.L.H.
                                          A Minor Child

                                      [Appeal By R.H., Mother]




                                           JUDGMENT:
                                            AFFIRMED



                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                      Juvenile Division
                                  Case No. CU-04110530


        BEFORE: McCormack, J., Boyle, A.J., and Rocco, J.

        RELEASED AND JOURNALIZED: August 7, 2014
FOR APPELLANT

R.H., pro se
1639 Holyrood Road
Cleveland, Ohio 44106


FOR APPELLEE

C.W., III, pro se
3687 Normandy Road
Shaker Heights, Ohio 44120
TIMOTHY McCORMACK, J.:

       {¶1} Appellant, R.H., pro se, appeals from the trial court’s order granting a

change in the summer visitation schedule and exchange procedure sought by her

and appellee, C.W., involving their minor child. R.H. also appeals the denial of

several motions she filed. C.W. did not participate in this appeal. After a careful

review of the record and applicable law, we affirm the decisions of the trial court.

                      Procedural History and Substantive Facts

       {¶2} The state of the record and brief in this case leaves many pertinent facts

murky. From the truncated record, the following facts are derived.

       {¶3} R.H. and C.W. had a child together in 2001.                     A Child Support

Enforcement Agency (“CSEA”) administrative proceeding on July 26, 2001,

resulted in a finding that C.W. was the father of the child. The administrative

order determined that C.W. was the biological father as shown by a DNA test and

established support obligations for C.W. In 2004, C.W. moved for custody of the

child. On September 26, 2008,1 C.W. was granted legal custody and became the

residential parent of the child, and a visitation and support schedule2 for R.H. was

set up. Problems arose with the location for the exchange of the child, summer


         At oral argument, R.H. indicated custody was awarded to C.W. in 2006, and the 2008 date
       1


was an error.

         A later journal entry adopting a magistrate’s decision, journalized on January 17, 2012,
       2


ordered R.H. to pay $139.67 per month in support.
shared parenting arrangements were interrupted by the child’s extracurricular

activities leading to unequal parenting time, and an altercation between R.H. and

C.W.’s spouse transpired during an exchange of the child. As a result, the parties

filed several motions. On September 29, 2011, C.W. sought a modification of

certain aspects of the visitation schedule and procedures.         R.H. sought other

modifications and additionally filed several other motions as outlined below. A

temporary order was issued to resolve some of the issues while the motions were

pending.

      {¶4} On May 13, 2013, a hearing was conducted before a magistrate on these

motions.    The magistrate issued a written decision on July 2, 2013.           The

magistrate’s decision lists the motions filed by the parties as:

      1) Motion to Strike the Motion to Establish Support; Motion to Show
      Just Cause; Motion to Set Aside Judge Order; Motion of Objection to
      an Administrative Order Determining the Existence of a Parent-Child
      Relationship; Motion for Emergency Change of Custody; Motion for
      Court Ordered Exam; Motion to Subpoena/Review CCDCSF [sic]
      Record In Camera — all filed by Mother, [R.H.], as one eleven (11)
      page motion on April 14, 2011;

      2) Motion to Dismiss All Said Motions by Defendant — filed by
      Father, [C.W.], on April 29, 2011;

      3) Motion to Modify Current Visitation Schedule — filed by * * *
      [C.W.] on September 29, 2011;

      4) Motion to Modify Current Order — filed by * * * [R.H.], on
      April 25, 2012;
         5) Motion to Modify Custody Order — filed by * * * [R.H.], on
         May 4, 2012;
         6) Motion to Modify Current Order — filed by * * * [R.H.], on June 7,
         2012;

         7) Motion for Stay of Execution — filed by * * * [R.H.], on June 7,

         2012[.]

         {¶5} The magistrate heard testimony from R.H., C.W., and the guardian ad

litem (“GAL”) for the child. The magistrate recognized that the GAL did not file a

report, but heard testimony and allowed the parties to cross-examine the GAL.

The magistrate found that no change in circumstance had occurred that would

necessitate a change in the custodial terms of the prior court decree. However, the

magistrate found that certain provisions regarding exchanges of the child, summer

activities, and parenting time required modification. The magistrate recommended

that the location of exchanges be changed from the address where C.W. no longer

resided to a restaurant parking lot the court deemed was centrally located between

the addresses of the two parties. The magistrate also recommended a change in

summer parenting time to allow for more equal time factoring in the activities of the

child.

         {¶6} With regard to R.H.’s motions, the magistrate stated that her motion to

strike, motion to establish support, and motion objecting to the administrative order

establishing a parent-child relationship were duplicative of motions filed
previously, which had been denied on June 20, 2011.              The motion for

court-ordered examination was granted on April 18, 2012, and an examination was

conducted by the “Court Diagnostic Clinic.” The magistrate ruled on R.H.’s other

combined motions as follows:

      Mother’s motion to Show Just Cause is dismissed as it [] fails to
      comport with statutory requirements and local rules as it relates to
      show cause motions; Mother’s Motion to Set Aside Judge Order is
      dismissed as moot; Mother’s Motion for Emergency Change of
      Custody is denied; and Mother’s Motion to Subpoena/Review
      CCDCSF [sic] Record In Camera is denied[.]

(Emphasis sic.)

      {¶7} The magistrate found C.W.’s motion to dismiss these motions moot and

granted his motion to modify visitation and granted in part R.H.’s motion to

modify. The magistrate found R.H.’s other motion to modify custody moot and

denied her motion to modify the current custody order. The magistrate finally

denied as moot R.H.’s motion to stay because the exact same motion was

previously denied on April 25, 2012, and the relief granted by the magistrate’s

decision resolved the issues raised in the motion.

      {¶8} No objections to the magistrate’s decision were timely filed, and the

trial court adopted this decision on July 29, 2013. R.H. did file a motion to

supplement the record on June 5, 2013, but that motion was denied because the trial
court found it attempted to improperly introduce evidence that should have been

introduced at the hearing.

       {¶9} R.H. filed a notice of appeal on August 28, 2013.

                                     Assignments of Error3

       {¶10} R.H. cites eight assignments of error:

             I. The trial court erred, in exerting jurisdiction when they
       removed the live birthed child (R.L.H. 2) from my domestic relations,
       descent and distribution.

              II.     The trial court erred in considering custody by
       defendant/Appellee without a proper jurisdiction and a proof of
       parentage by way of a documented paternity test with all proper
       procedures and laws followed making proper chain of custody and
       suitability test applied before consideration.

              III. The trial court erred in providing proof of negligence and
       lack of protection to consider jurisdiction and removal of a live birth
       child born the court use to gain jurisdiction of said CHILD in question.

             IV. The trial court erred by definition the courts actions are
       Malfeasance. By oath and cannon no public official or agent should do
       wrong or unlawful acts in which the trial court has no right to perform
       or which he as stipulated by contract not to do so.

             V. The trial court erred with the Civil docket reflecting
       witnesses for defendant/Appellee that never testified in court.

             VI. The trial court erred in allowing the Civil docket to reflect
       repeatedly on the Record charges of ORC 2151 without formally

          R.H.’s brief fails to comply with a number of appellate rules, but in the interest of justice,
       3


this court will, as best it can, address the arguments raised therein. However, App.R. 12 and 16
provide this court with the authority to disregard any assignment of error that does not conform to
pertinent appellate rules.
      charging a party to the case and allowing said party to plea. Nor does
      the Record reflect any findings.

            VII. The trial court erred in assigning Counsel Raymond R.
      Froclinch to defendant/Appellee but when I as a party to the case
      asked for assigned counsel I was told repeatedly that the courts do not
      provided assigned counsel for private custody issues yet the Civil
      Docket properly reflects the court assigned counsel to the
      defendant/Appellee.

            VIII. The trial court erred in bias rulings and ex parte

      communications that favored the defendant/Appellee as party over the

      plaintiff/appellant as a party to the detriment of best interest for the

      live birth child born unto mean by way of contract.

                                Law and Analysis

                          Improperly Appealed Issues

      {¶11} R.H.’s argument in her sixth assignment of error cannot be discerned

by this court. She claims the trial court allowed the docket to reflect “charges of

ORC 2151 without formally charging a party to the case.” R.C. Chapter 2151 et

seq. defines the jurisdiction and operation of the juvenile court. One cannot be

charged with a violation of R.C. Chapter 2151. No more specific allegation is

discernable from the arguments contained within this assignment of error.

Therefore, this assignment of error must be overruled.

      {¶12} R.H.’s seventh assignment of error argues that the trial court erred in

assigning counsel to C.W. at some point in 2005, but counsel was not assigned to
her. The record in this case submitted for this court’s review only goes back to

2011. Therefore, we are unsure of whether or when C.W. was assigned counsel.

In any event, R.H. did not include in her written motions a request for the

appointment of counsel in her last round of filings that concern this appeal.

Therefore, events that are outside the scope of this appeal cannot be addressed, and

the seventh assignment of error must be disregarded.

                                    Jurisdiction

       {¶13} R.H.’s first three assignments of error allege the lower court lacked

jurisdiction.

       {¶14} The juvenile court has jurisdiction over this matter pursuant to R.C.

3111 et seq. R.C. 3111.06(A) provides, in part:

       An action authorized under sections 3111.01 to 3111.18 of the Revised

       Code may be brought in the juvenile court or other court with

       jurisdiction under section 2101.022 or 2301.03 of the Revised Code of

       the county in which the child, the child’s mother, or the alleged father

       resides or is found * * * or of the county in which the child is being

       provided support by the county department of job and family services

       of that county. An action pursuant to sections 3111.01 to 3111.18 of

       the Revised Code to object to an administrative order issued pursuant

       to former section 3111.21 or 3111.22 or sections 3111.38 to 3111.54
      of the Revised Code determining the existence or nonexistence of a

      parent and child relationship that has not become final and

      enforceable, may be brought only in the juvenile court or other court

      with jurisdiction of the county in which the child support enforcement

      agency that issued the order is located. If an action for divorce,

      dissolution, or legal separation has been filed in a court of common

      pleas, that court of common pleas has original jurisdiction to determine

      if the parent and child relationship exists between one or both of the

      parties and any child alleged or presumed to be the child of one or both

      of the parties.

This statute specifies that the juvenile court has jurisdiction over the original action

for the determination of paternity under R.C. 3111.02.           The court then has

continuing jurisdiction over the case pursuant to R.C. 3111.16. The juvenile court

also has jurisdiction to determine child custody matters in this case pursuant to R.C.

2151.23(F)(1) (“The juvenile court shall exercise its jurisdiction in child custody

matters in accordance with sections 3109.04 [(allocation of parental rights)]”).

      {¶15} R.H. argues that the court did not have jurisdiction because no DNA

test was properly conducted and retained in the records of various county agencies

such that C.W. could be deemed the child’s father. These arguments take issue

with a 2001 administrative adjudication that became final. The parties relied on
this order in various proceedings, including the 2008 custody determination, which

R.H. did not successfully appeal.   R.H. did not argue that C.W. was not the father

of the child during the years he was paying child support to her. The matter was

previously argued to a final determination and is no longer subject to attack. R.H.

is collaterally estopped from now arguing that C.W. is not the child’s father when

she relied on that finding by CSEA in prior proceedings.

      {¶16} Collateral estoppel precludes relitigation of an issue that has been

“actually and necessarily litigated and determined in a prior action.” Krahn v.

Kinney, 43 Ohio St.3d 103, 107, 538 N.E.2d 1058 (1989). This branch of res

judicata applies to the case at hand because the same parties litigated the same

question to finality in 2001 and 2008. In re Gilbraith, 32 Ohio St.3d 127, 512

N.E.2d 956 (1987). Therefore, R.H.’s first three assigned errors attacking the

jurisdiction of the court based on a lack of proof of paternity are barred by res

judicata.

                   Alleged Bias and Malfeasance of the Court

      {¶17} In her fourth and eighth assigned errors, R.H. argues that the court

committed malfeasance, was biased against her, and engaged in ex parte
communications with lawyers. 4 She makes similar allegations against the GAL

and magistrate.

       {¶18} A review of the record offers no support for these claims, and a

transcript, which may have documented impropriety, is not available. Therefore,

this court must presume regularity in the proceedings. Goldman v. Singleton, 8th

Dist. Cuyahoga No. 100297, 2014-Ohio-936, ¶ 6. This court has no ability to

examine statements made by the GAL during the hearing before the magistrate for

impropriety. Therefore, regularity must be presumed with respect to the actions

and statements of the GAL that were a part of this hearing.

       {¶19} The decisions of the trial court in this case also contradict R.H.’s

claims. The trial court’s opinion, adopting the magistrate’s decision, took R.H.’s

concerns into account when changing the summer visitation schedule in light of

summer activities that abridged her normal visitation hours. The court set up a

summer visitation schedule that more equally shared parenting time. The decision

also did not change the location of exchange to C.W.’s address, as he requested, but

to a more centrally located area. The decisions of the magistrate and trial court do

not evidence a bias against R.H.


         R.H. also argues that the trial court erred in appointing a new guardian ad litem for the child
       4


in 2006. However, she failed to make any argument as to why this issue is properly before this court
or why it should not be barred as a result of her previous appeal to this court in 2011. The 2011
appeal was dismissed due to several procedural deficiencies. See [C.W.] v. [R.H.] 8th Dist.
Cuyahoga No. 97108 (Aug. 8, 2011).
      {¶20} Further, allegations of judicial bias are properly addressed by filing an

affidavit of disqualification with the Ohio Supreme Court to pursue removal of a

judge. Ohio law provides a remedy for judicial bias as follows:

       If a judge of the court of common pleas allegedly is interested in a

      proceeding pending before the court, allegedly is related to or has a

      bias or prejudice for or against a party to a proceeding pending before

      the court or a party’s counsel, or allegedly otherwise is disqualified to

      preside in a proceeding pending before the court, any party to the

      proceeding or the party’s counsel may file an affidavit of

      disqualification with the clerk of the supreme court in accordance with

      division (B) of this section.

R.C. 2701.03(A). There is no evidence in the record that R.H. filed such an

affidavit. R.H.’s fourth and eighth assignments of error are overruled.

      {¶21} R.H. also alleges in her fifth assignment of error that the trial court

allowed the docket to improperly reflect witnesses who never testified at the

May 13, 2013 hearing. She also claims the court and clerk sent an incomplete

record to this court for review.

      {¶22} The docket may reflect all those witnesses intended to be called by any

party because the court issues subpoenas to those witnesses. However, that does

not mean that a party will call all its subpoenaed witnesses or that a party must call
them. There is no error where the docket properly reflects the names of those for

whom a subpoena was issued by the court.

       {¶23} Regarding an incomplete record, the appellant is responsible for

submitting a complete record on appeal and providing a transcript. App.R. 9(B). If

the record is incomplete, a motion to supplement is the appropriate mechanism.

R.H.’s notice of appeal did not include directions for the inclusion of a transcript,

nor did she take steps for the preparation of one. The clerk of courts submitted all

that R.H. requested.5 Her fifth assignment of error is overruled.

                                       Change in Custody

       {¶24} R.H.’s brief can be read to include an argument that custody of the

child should be returned to her, and the trial court erred in denying her motions

seeking to modify custody. The trial court found that no change in circumstance

was demonstrated in this case. R.H. did not include a transcript of the proceedings

before the magistrate with the record before the trial court or on appeal.

              When an objecting party fails to timely file a transcript or
       affidavit, a trial court must accept the magistrate’s findings of fact and
       limit its review to the magistrate’s legal conclusions. “Where a party
       to an appeal fails to file portions of the transcript necessary for
       resolution of his assignments of error, the assignments will be
       overruled.”



          R.H. did move this court for a transcript to be prepared at the state’s expense, which this
       5


court denied because it generally may not authorize transcripts at the state’s expense in civil appeals.
(Citation omitted.)      Bailey v. Bailey, 8th Dist. Cuyahoga No. 98173,

2012-Ohio-5073, ¶ 8, quoting Maloney v. Maloney, 34 Ohio App.3d 9, 516 N.E.2d

251 (11th Dist.1986), paragraph one of the syllabus. Therefore, this court must

assume that the magistrate properly conducted a hearing and the trial court arrived

at its conclusion in accordance with R.C. 3109.04.

             R.C. 3109.04(E)(1)(a) imposes restrictions on the exercise of
      judicial authority and requires that, before a trial court modifies an
      existing order of custody, it is not only required to find, based on facts
      that have arisen since the prior decree or that were unknown to it at
      that time, that a change has occurred in the circumstances of the child,
      the child’s residential parent, or either parent subject to a
      shared-parenting decree, but also that the modification is necessary to
      serve the best interest of the child.

In re James, 113 Ohio St.3d 420, 2007-Ohio-2335, 866 N.E.2d 467, ¶ 19.

      {¶25} Whether a change in circumstance has occurred sufficient to warrant

modification of a prior custody order is necessarily a factual determination.

Without a transcript to contradict the factual findings of the magistrate and trial

court, the trial court’s decision must be affirmed. Fritz v. Fritz, 8th Dist. Cuyahoga

No. 98977, 2013-Ohio-2536, ¶ 4.

      {¶26} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to the Common Pleas Court,

Juvenile Division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



TIM McCORMACK, JUDGE

MARY J. BOYLE, A.J., and
KENNETH A. ROCCO, J., CONCUR